Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 28, 2017

                                     No. 04-17-00214-CV

                                 Amin Q. ALI and Salma Ali,
                                         Appellants

                                               v.

                                  Nizarshah MOHAMMAD,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI10486
                          Honorable Laura Salinas, Judge Presiding


                                        ORDER
      Appellees’ motion for extension of time to file their brief is granted. We order the brief
due December 27, 2017. Further requests for extension of time will be disfavored.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court